   Case 1:19-cr-00059-LO Document 23 Filed 05/21/19 Page 1 of 4 PageID# 133



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA                              No. 1:19-CR-59

                v.                                     The Honorable Liam O’Grady

 DANIEL EVERETTE HALE,

                        Defendant.


                     MOTION FOR UNSEALING OF CERTAIN FILINGS

       The United States, by and through undersigned counsel, asks this Court to direct the

Clerk’s Office to unseal one filing in the above-captioned case and to place redacted versions of

two sealed filings on the docket available to the public.   The grounds for this request are as

follows:

       1.      On March 7, 2019, a federal grand jury in the Eastern District of Virginia returned

a five-count indictment as to Defendant Daniel Everette Hale.     The indictment charged the

defendant with obtaining national defense information, in violation of 18 U.S.C. § 793(c),

retaining and transmitting national defense information, in violation of 18 U.S.C. § 793(e),

causing the communication of national defense information, in violation of 18 U.S.C. § 793(e),

disclosing classified communication intelligence information, in violation of 18 U.S.C.

§ 798(a)(3), and theft of government property, in violation of 18 U.S.C. § 641. (See Indictment,

Dkt. 1.) Upon the motion of the government, the Court ordered that the indictment and related

filings be sealed until the government moved to unseal them or the Defendant was arrested,
   Case 1:19-cr-00059-LO Document 23 Filed 05/21/19 Page 2 of 4 PageID# 134



whichever occurred first. 1 (See Mar. 7, 2019 Gov’t Mot. to Seal, Dkt. 6; Mar. 7, 2019 Order,

Dkt. 7.)

       2.      On March 8, 2019, the government requested authorization to provide copies of

the sealed indictment returned on March 7, 2019, to the Federal Bureau of Investigation, as well

as counsel for certain intelligence community agencies. The Court granted this request on

March 12, 2019, and sealed the government’s Motion and its Order on the same conditions

specified in the Court’s March 7, 2019 Order. (See Mar. 8, 2019 Gov’t Sealed Mot., Dkt. 9;

Mar. 12, 2019 Order, Dkt. 10.)

       3.      The Defendant was arrested on May 9, 2019.         Yet, the Court’s March 7, 2019

Order, Dkt. 7, the government’s March 8, 2019 Sealed Motion, Dkt. 9, and the Court’s March

12, 2019 Order, Dkt. 10, remain sealed. The government therefore asks that the Court fully

unseal Dkt. 7 and permit the government to file redacted versions of Dkt. 9 and Dkt. 10 with the

Clerk’s Office for public docketing.    Dkt. 9 and Dkt. 10 identify specific intelligence

community agencies affected by the Defendant’s alleged misappropriation and unauthorized

disclosures of national defense information. However, the identities of the agencies with

equites in some of the documents that the Defendant is alleged to have misappropriated and

disclosed are not apparent from the face of those documents.       As a result, the identities of the

affected agencies should remain sealed so as to protect their equities in the documents in

question.




       1
          The same federal grand jury that returned the March 7, 2019 indictment returned a superseding
indictment on May 9, 2019. (See Superseding Indictment, Dkt. 12.) The superseding indictment also
charges the Defendant with one count of 18 U.S.C. § 793(c), two counts of 18 U.S.C. § 793(e), one count
of 18 U.S.C. § 798(a)(3), and one count of 18 U.S.C. § 641.
                                                   2
   Case 1:19-cr-00059-LO Document 23 Filed 05/21/19 Page 3 of 4 PageID# 135



       4.     For the foregoing reasons, the government requests that the Court enter the

attached Order.


                                                   Respectfully submitted,

                                                   G. Zachary Terwilliger
                                                   United States Attorney


Date: May 21, 2019                          By:           /s/
                                                   Alexander P. Berrang
                                                   Gordon D. Kromberg
                                                   U.S. Attorney’s Office
                                                   Eastern District of Virginia
                                                   Justin W. Williams U.S. Attorney=s Building
                                                   2100 Jamieson Avenue
                                                   Alexandria, Virginia 22314
                                                   Phone: 703-299-3700
                                                   Fax: 703-299-3981
                                                   Email: Alexander.P.Berrang@usdoj.gov
                                                   Email: Gordon.Kromberg@usdoj.gov

                                                   Heather M. Schmidt
                                                   Senior Trial Attorney
                                                   Counterintelligence-Export Control Section
                                                   National Security Division
                                                   U.S. Department of Justice




                                               3
   Case 1:19-cr-00059-LO Document 23 Filed 05/21/19 Page 4 of 4 PageID# 136



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification of filing (“NEF”) to counsel

of record for the defense.




                                     By:                    /s/
                                             Alexander P. Berrang
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office
                                             Eastern District of Virginia
                                             Justin W. Williams U.S. Attorney=s Building
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Tel: 703-299-3700
                                             Fax: 703-299-3981
                                             Alexander.P.Berrang@usdoj.gov




                                                4
